DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s Amendment filed March 21, 2022 has been fully considered and entered.
Drawings
	One (1) replacement sheet of drawings was filed on March 21, 2022 and have been accepted by the examiner.
Specification
	The amendment to the specification filed on March 21, 2022 has been accepted by the examiner.
Response to Arguments
Applicant's arguments filed March 21, 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to new claims 21-23 have been considered but are moot in view of the new ground of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Caer et al. (US 2017/0141533 A1) in view of Warashina et al. (US 2007/0280585 A1) and Levy (US 2013/0315528 A1).
Regarding claim 21; Caer et al. discloses an optoelectronic device (silicon photonic chip 1; see Figures 1-5 and paragraphs 14-15), comprising: 
a silicon-on-insulator (SOI) wafer (SOI wafer 2; see paragraph 14), 
the SOI wafer (2) including 
a cavity (cavity C1; see paragraph 16) and 
an input waveguide(optical waveguide 10; see paragraph 15), 
the input waveguide (10) being optically coupled into the cavity (C1; see Figures 1-5); and 
a mirror (mirror 44; see paragraph 23), located within the cavity (C1) and bonded to a bed thereof (the mirror is bonded to the bed of the cavity via deflector 40, and lens element 30, which are bonded via wire bonds 33 and a filling material within the cavity C1; see paragraphs 25 and 36; see Figures 1 and 2) , 
the mirror (44) including 
a reflector (44) configured to reflect light (L) between an optoelectronic element (20) in the bed of the cavity (C1) and the optical waveguide (10).
Caer et al. does not disclose that the light is received from the input waveguide (10) and coupled to the optical element (20) in the bed of the cavity (see figures 1 and 2).  Caer et al. teaches that the optical element (20) may be a laser (see paragraph 30), wherein an optical transmitter is formed and light is coupled from the laser (20) to the waveguide (10).  
Warashina et al. teaches that photodetectors (32; see Figure 2) and lasers (33; see Figure 2) may both be coupled to an optical waveguide (13) by providing a mirror/reflecting surface (26, 27) in a recess (12) of a substrate (10), wherein light is directed into and/or out of the recess between the photodetectors/lasers.  
Levy teaches that light (85) may be coupled to/from an optical waveguide (50) by a mirror (80) positioned in a recess (70) of a substrate (20) and into the substrate (20) at the bottom surface of the recess (70; the examiner notes that the substrate is flip chip mounted and upside down in Figure 1 of Levy), and that the light is coupled from/to an optical transducer (90), which may be a VCSEL or photodiode (see paragraph 23).
Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to replace the laser (20) in the device of Caer et al. with a photodetector for the purpose of forming an optical receiver, thereby forming a device in which light is received form the input waveguide (10) and coupled to the optical element (20), since this is a known alternative arrangement of optical elements  in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
 Regarding claim 22; Levy teaches that an optoelectronic device (optoelectronic transducer, OT 90; see Figure 1) may be configured so that light is reflected by a mirror (80) into the bed of a cavity (70; the examiner notes that the cavity 70 is positioned upside down in Figure 1 of Levy) is transmitted out of the silicon substrate (20) through a bottom surface of the substrate (the examiner notes that the substrate 20 is positioned upside down in Figure 1 of Levy).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to alternatively position the optoelectronic element (20) on the bottom surface of SOI wafer (2) in the invention of Levy thereby simplifying the structure by eliminating the need for a second cavity (C2) to accommodate the optoelectronic element (20) and allowing for easy access to the optical element (20) for maintenance thereof, since this is a known alternative location for the optical element as taught by the prior art, and one of ordinary skill in the art could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Caer et al. (US 2017/0141533 A1) in view of Warashina et al. (US 2007/0280585 A1) and Levy (US 2013/0315528 A1), and further in view of Stegmueller et al. (US 5,195,150) and Yang et al. (US 6,921,956 B2).
Regarding claim 23; Caer et al., Warashina et al., and Levy teach or suggest the optoelectronic device of claim 21 as discussed above, but do not specifically teach an anti-reflective coating covering a portion of the bed of the cavity where the mirror is configured to reflect the light into the bed of the cavity.  
The examiner takes Official Notice that anti-reflective coatings are routinely applied to optical coupling surfaces to improve light transmission through the coupling surface, to eliminate back-reflections that interfere with the optical signal, and to reduce optical loss.  Stegmueller et al. (US 5,195,150) taches that optical coupling surfaces of a substrates (1 and 23) and of recesses (21 and 27) within the substrates into which an optical signal is coupled are coated with anti-reflection coats (19; see Figures 3 and 4; see column 4, line 35, through column 5, line 12); Yang et al. (US 6,921,956 B2) teaches that anti-reflective coating layer (121) may be formed on the surface of a groove (A) so that light may be coupled to inside the substrate through the surface with minimized loss (see column 3, lines 43-53).  
Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to further provide an anti-reflective coating covering a portion of the bed of the cavity there the mirror is configured to reflect the light into the bed of the cavity for the purpose of reducing back-reflections that interfere with the transmission of the optical signals, of improving optical transmission, and reducing optical loss.
Allowable Subject Matter
Claims 1-11, 13-18 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious:
An optoelectronic device, as defined by claim 1, comprising: 
a silicon-on-insulator (SOI) wafer, the SOI wafer including 
a cavity and 
an input waveguide, 
the input waveguide being optically coupled into the cavity; 
a mirror, located within the cavity and bonded to a bed thereof, the mirror including 
a reflector configured to reflect light received from the input waveguide; and 
a ridge protruding from the bed of the cavity and overlapping the mirror in a plan view; or
A method of manufacturing an optoelectronic device, as defined by claim 15, the method comprising: 
providing 
a silicon-on-insulator (SOI) wafer, the SOI wafer including a cavity etched therein, 
an input waveguide optically coupled to the cavity, and 
a ridge protruding from a bed of the cavity; 
providing a mirror; and 
bonding the mirror to the cavity of the SOI wafer, such that the mirror overlaps the ridge in a plan view, and reflects light received from the input waveguide.
Claims 2-11, 13 and 14 depend from claim 1, and claims 16-18 and 20 depend from claim 15.
The prior art does not reasonably suggest a ride protruding from the bed of the cavity and overlapping the mirror in plan view as required by independent claims 1 and 15.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/           Primary Examiner, Art Unit 2874